      3:18-cv-03227-TLW-PJG            Date Filed 01/10/19        Entry Number 9    Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                      COLUMBIA DIVISION

    Heidi Tolles,                                     )   Civil Action No. 3:18-cv-03227-TLW-PJG
                                                      )
                                         Plaintiff,   )
                                                      )
                     vs.                              )
                                                      )      DEFENDANT CORPORATE
    Corporate Solutions, LLC, and University          )   SOLUTIONS LLC’S RESPONSES TO
    of South Carolina,                                )         LOCAL RULE 26.03
                                                      )        INTERROGATORIES
                                     Defendants.      )
                                                      )

          Pursuant to Local Civil Rule 26.03, Defendant Corporate Solutions, LLC (“CSL” or

“Defendant”) Local Rule 26.03 disclosures are set forth below.

          1.        A short statement of the facts of the case.

          Plaintiff alleges CSL and co-defendant the University of South Carolina (“USC”)

interfered with her ability to take leave under the Family Medical Leave Act (“FMLA”). Plaintiff

further alleges her contract for employment was not renewed in retaliation for her taking FMLA

leave. CSL and USC deny these allegations.1

          2.        The names of fact witnesses likely to be called by the party and a brief
                    summary of their expected testimony.

               •    Heidi Tolles (Plaintiff)
                       o Plaintiff is expected to testify as to her employment with Defendant, the
                           allegations contained in her Complaint, her alleged damages, and any other
                           subject relevant to this litigation or the defense of the same.

               •    Angie Brown*
                       o Ms. Brown was the Director of Programs for CSL during the time period at
                          issue in the Complaint. She is currently the Managing Director for
                          Executive Development for CSL. She is expected to testify about Plaintiff’s

1
 During the Rule 26(f) conference, the parties discussed Plaintiff’s filing of a Charge with the
Equal Employment Opportunity Commission alleging a violation of the Americans with
Disabilities Act (“ADA”). CSL and USC deny any violation of the ADA occurred.

                                                      1
FPDOCS 34826295.1
    3:18-cv-03227-TLW-PJG           Date Filed 01/10/19      Entry Number 9        Page 2 of 5




                      job performance, Plaintiff’s FMLA leave, Defendant’s employment
                      policies, procedures, and practices, and any other subject relevant to this
                      litigation or the defense of the same.

           •   Dean Peter Brews*
                  o Dean Brews is a Dean at the University of South Carolina. He is expected
                     to testify about Plaintiff’s job performance, Plaintiff’s FMLA leave the
                     decision not to renew Plaintiff’s contract, Defendant’s employment
                     policies, procedures, and practices, and any other subject relevant to this
                     litigation or the defense of the same.

           •   Pam Young*
                  o Ms. Young is the Human Resources representative for the Darla Moore
                     School of Business. She is expected to testify about Plaintiff’s job
                     performance, Plaintiff’s FMLA leave the decision not to renew Plaintiff’s
                     contract, Defendant’s employment policies, procedures, and practices, and
                     any other subject relevant to this litigation or the defense of the same.

           •   Ray Smith*
                  o Mr. Smith is the President of CSL. He is expected to testify about Plaintiff’s
                     job performance, Plaintiff’s FMLA leave the decision not to renew
                     Plaintiff’s contract, Defendant’s employment policies, procedures, and
                     practices, and any other subject relevant to this litigation or the defense of
                     the same.

           •   Dean Tim Carroll*
                  o Dean Carroll was the President of CSL during the time period at issue in the
                     Complaint. He is currently the Dean of the Eberhardt School of Business
                     at the University of the Pacific. He is expected to testify about Plaintiff’s
                     job performance, Plaintiff’s FMLA leave the decision not to renew
                     Plaintiff’s contract, Defendant’s employment policies, procedures, and
                     practices, and any other subject relevant to this litigation or the defense of
                     the same.

           •   Scherilyn Lewis*
                  o Scherily Lewis is the leave administrator for USC. She is expected to testify
                      about Plaintiff’s FMLA leave, Defendant’s employment policies,
                      procedures, and practices, and any other subject relevant to this litigation or
                      the defense of the same.

           •   Any and all human resources personnel necessary to testify as to CSL’s
               employment practices and Plaintiff’s claims regarding employment decisions made
               by CSL.

           •   Any and all Rule 30(b)(6) witnesses identified by Plaintiff or Defendants.


                                                 2
FPDOCS 34826295.1
    3:18-cv-03227-TLW-PJG            Date Filed 01/10/19           Entry Number 9   Page 3 of 5




             •   Any and all custodians of records necessary to identify and/or authenticate business
                 records of CSL.

             •   Any and all witnesses identified by Plaintiff.

        CSL reserves the right to amend and/or supplement this response, and incorporates by

reference all witnesses identified in documents it produces during discovery. CSL also reserves

the right to call any and all witnesses identified by Plaintiff.

        * These witnesses are/were employed by CSL as managers and/or supervisors. CSL’s

identification of these witnesses does not constitute permission for Plaintiff, Plaintiff’s attorney,

or any other agent or representative of either Plaintiff or Plaintiff’s attorney to contact such

witnesses in an ex parte manner without first obtaining written consent from the undersigned

counsel.

        3.       The names and subject matter of expert witnesses (if no witnesses have been
                 identified, the subject matter and field of expertise should be given as to
                 experts likely to be offered).

        CSL has not named any expert witnesses at this time, but will do so, if necessary, at a later

date in accordance with the Court’s Scheduling Order.

        4.       A summary of the claims or defenses with statutory and/or case citations
                 supporting the same.

        Below is a summary of defenses identified by CSL at this time:

        •    Plaintiff’s Complaint must be dismissed for failure to state a claim. Fed. R. Civ. P.
             12(b)(6).

        •    Plaintiff’s claims are barred by the Sovereign Immunity Doctrine. U.S. Const. amend.
             XI; Jackson v. Richland Cty. Penny Tax, 2015 WL 751565, at *2 (D.S.C. Feb. 23,
             2015).

        •    Plaintiff has failed to mitigate her damages. Parker v. Shecut, 340 S.C. 460, 531 S.E.2d
             546 (Ct. App. 2000).

        •    Liquidated damages are not warranted in this case. Thorson v. Gemini, Inc., 205 F.3d
             370, 384 (8th Cir. 2000)


                                                   3
FPDOCS 34826295.1
     3:18-cv-03227-TLW-PJG          Date Filed 01/10/19      Entry Number 9        Page 4 of 5




       •   Plaintiff’s claims for physical or emotional injury are barred because Plaintiff’s
           exclusive remedy is under the South Carolina Workers’ Compensation Act. See S.C.
           Code § 42-1-540.

       •   CSL asserts the affirmative defenses of the after-acquired evidence doctrine, res
           judicata, collateral estoppel, and judicial estoppel, as these defenses may be developed
           during the course of this litigation.

       •   CSL reserves the right to assert any additional defenses as discovery and this action
           proceed.

5.     Absent special instructions from the assigned judge, proposed dates for the following
       deadlines listed in Local Civ. Rule 16.02 (D.S.C.): (a) Exchange of Fed. R. Civ. P.
       26(a)(2) expert disclosures. (b) Completion of discovery.

       The parties have agreed to waive Rule 26(a)(1) initial disclosures. Due to the fact that

Plaintiff recently filed a Charge with the Equal Employment Opportunity Commission, the Parties

have agreed to extend the deadlines in the Court’s Scheduling Order by ninety (90) days as set for

the in the Proposed Amended Scheduling Order attached to the Rule 26(f) Report.

6.     Any special circumstances that would affect the time frames applied in preparing the
       scheduling order. See generally Local Civ. Rule 16.02(C) (D.S.C.) (Content of
       Scheduling Order).

       Not applicable

7.     Any additional information requested in the Pre-Scheduling Order (Local Civ. Rule
       16.01 (D.S.C.)) or otherwise requested by the assigned judge.

       Plaintiff has indicated she does not consent to a trial in front of a Magistrate Judge.

                          [SOIGNATURE ON FOLLOWING PAGE]




                                                 4
FPDOCS 34826295.1
    3:18-cv-03227-TLW-PJG   Date Filed 01/10/19   Entry Number 9      Page 5 of 5




                                 Respectfully submitted,



                                 By: s/ C. Frederick W. Manning II
                                 C. Frederick W. Manning II (FID 7001)
                                 fmanning@fisherphillips.com
                                 Phillips L. McWilliams (FID 11992)
                                 pmcwilliams@fisherphillips.com
                                 FISHER & PHILLIPS LLP
                                 1320 Main Street, Suite 750
                                 Columbia, South Carolina 29201
                                 Telephone: (803) 255-0000
                                 Facsimile: (803) 255-0202

                                 Attorneys for Defendant Corporate Solutions, LLC

Columbia, South Carolina
January 10, 2019




                                       5
FPDOCS 34826295.1
